Citation Nr: 1036671	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  09-03 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD).

3.  Entitlement to service connection for residuals of a right 
knee injury.

4.  Entitlement to service connection for residuals of a left 
knee injury.

5.  Entitlement to service connection for residuals of a right 
shoulder injury.

6.  Entitlement to service connection for a right foot injury.

7.  Entitlement to service connection for residuals of a low back 
injury.

8.  Entitlement to service connection for depression and anxiety.

9.  Entitlement to an initial compensable rating for boils.

10.  Entitlement to an initial compensable rating for foot 
calluses.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to August 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 determination of the Winston-Salem, 
North Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In March 2010, the Veteran and his authorized representative 
appeared at a hearing held before the below-signed Acting 
Veterans Law Judge in Washington, D.C.  A transcript of that 
hearing has been associated with the claims file.  

The Veteran submitted additional pertinent evidence at the 
hearing, consisting of VA medical records, which was added to the 
claims file after the RO issued a September 2009 Supplemental 
Statement of the Case (SSOC).  However, the Veteran submitted a 
waiver of initial consideration of this material by the RO; as 
such, it may be reviewed by the Board.  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003); 38 U.S.C.A. § 7104 (2009); 38 C.F.R. § 
20.1304(c) (2009).

As part of its present decision, the Board has again reviewed the 
record in depth, including with regard to determining whether the 
Veteran was afforded his due process rights in the development of 
evidence through testimony.  At the hearing, the Veteran was 
afforded an extensive opportunity to present testimony, evidence, 
and argument.  The transcript reveals that appropriate colloquies 
were conducted between the Veteran and the undersigned, in 
accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and 
Constantino v. West, 12 Vet. App. 517 (1999) (relative to the 
duty of hearing officers to suggest the submission of favorable 
evidence).  

The hearing transcript also reflects that the undersigned 
conducted the hearing in accordance with the statutory duties to 
"explain fully the issues and suggest the submission of evidence 
which the claimant may have overlooked and which would be of 
advantage to the claimant's position," pursuant to 38 C.F.R. § 
3.103(c)(2), as recently explained by the Court in Bryant v. 
Shinseki, --- Vet. App. ----, 2010 WL 2633151 (2010).  Here, the 
transcript of the hearing reflects that the undersigned 
identified the material issues and asked the Veteran about the 
existence of pertinent evidence.  As such, the Board finds that 
the hearing officer's duties in 38 C.F.R.§ 3.103(c)(2) were met 
and that the Veteran was not prejudiced by the hearing that was 
provided.  See Bryant, 2010 WL 2633151 at 8 (citing to 38 U.S.C. 
§ 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).

The Board observes that the RO, in the January 2008 rating 
decision, also denied the Veteran entitlement to a ten (10) 
percent rating under 38 C.F.R. § 3.324 (2009) for multiple 
noncompensable service-connected disabilities.   Although that 
issue was certified to the Board as being on appeal, the claims 
file reflects that the Veteran did not file a notice of 
disagreement (NOD) as to the denial under 38 C.F.R. § 3.324.  An 
appeal to the Board consists of a timely NOD in writing and, 
after an SOC has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200.  An NOD must (1) express 
disagreement with a specific determination of the RO; (2) be 
filed in writing; (3) be filed with the RO; (4) be filed within 
one year after the date of mailing of notice of the RO decision; 
and (5) be filed by the claimant or the claimant's authorized 
representative.  While special wording is not required, an NOD 
must be in terms that can be reasonably construed as disagreement 
with that determination and a desire for appellate review. 38 
C.F.R. §§ 20.201, 38 C.F.R. § 20.300; see Gallegos v. Gober, 283 
F.3d 1309 (Fed. Cir. 2002).  Here, the Veteran submitted a 
February 2008 statement specifically noting his disagreement with 
each of the ten (10) issues reflected on the title page, but 
omitting any reference to a rating under 38 C.F.R. § 3.324.  As 
such, that issue is not before the Board and will not be herein 
discussed.

The following issues are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C:  entitlement to 
service connection for GERD; entitlement to service connection 
for residuals of a right knee injury; entitlement to service 
connection for residuals of a left knee injury; entitlement to 
service connection for residuals of a right shoulder injury; 
entitlement to service connection for a right foot injury; 
entitlement to service connection for residuals of a low back 
injury; entitlement to service connection for depression and 
anxiety; entitlement to an initial compensable rating for boils; 
entitlement to an initial compensable rating for foot calluses.



FINDINGS OF FACT

1.  The Veteran experienced headaches prior to service.

2.  The weight of the evidence demonstrates that his headache 
condition pre-existed service and was not aggravated by service.





CONCLUSION OF LAW

The Veteran does not have a headache disability that was incurred 
in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.317 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  

In this case, a letter dated April 2007 satisfied the duty to 
notify provisions as detailed above.  Such notice preceded the 
adverse rating decision on appeal.  Accordingly, no further 
development is required with respect to the duty to notify.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting him in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Veteran's service treatment records, VA medical treatment 
records, and reports of VA medical examinations have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VCAA also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (2009).  The Veteran was 
afforded examinations for his claimed headache disability in 
September 2007; an addendum to that examination was provided in 
September 2009.  The associated reports of examination are 
thorough and consistent with the Veteran's treatment records.  
Accordingly, they are adequate and may be considered in deciding 
his claim.  

The Veteran has not made the RO or the Board aware of any 
additional evidence that must be obtained in order to fairly 
decide his claim. As such, all relevant evidence necessary for an 
equitable disposition of the appeal has been obtained and the 
case is ready for appellate review.  The Board additionally finds 
that general due process considerations have been complied with 
by VA.  See 38 C.F.R. § 3.103 (2009).  Any error in the sequence 
of events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury to 
the claimant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  
Thus, any such error is harmless and does not prohibit 
consideration of the matter on the merits.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Service Connection

The Veteran seeks service connection for a headache disability 
claimed as a condition aggravated by active duty service.  

In its decisions, the Board is required to apply case law issued 
by the Courts, statutes enacted by Congress, regulations issued 
by VA, and precedential opinions issued by VA's Office of General 
Counsel.  

The benefit of the doubt rule provides that a veteran will 
prevail in a case where the positive evidence is in a relative 
balance with the negative evidence.  Therefore, a veteran 
prevails in a claim when (1) the weight of the evidence supports 
the claim or (2) when the evidence is in equipoise.  It is only 
when the weight of the evidence is against a veteran's claim that 
the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Having carefully considered the Veteran's contentions in light of 
the evidence of record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against the 
claim and, as such, it must be denied.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden, 381 F.3d at 1167; Hickson v. West, 12  Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative 
method of establishing the second and third Shedden/Caluza 
elements of 38 C.F.R. § 3.303(b).  Barr v. Nicholson, 21 Vet. 
App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Generally, veterans are presumed to have entered service in sound 
health condition.  See 38 U.S.C.A. § 1111 (West 2002).  The 
presumption of soundness provides that a veteran shall be taken 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment or was aggravated by such service.  38 C.F.R. § 
3.304(b) (2009).

The Veteran's service treatment records reflect that, prior to 
enlistment in November 1968, he completed a self report of 
medical history indicating that he experienced frequent severe 
headaches; a physician's notes about the self report describe the 
headaches as infrequent and occurring with dizziness.  The 
Veteran also reported experiencing anxiety.

In April 1969, the Veteran reported for treatment of a frontal 
headache.  The in-service treatment note reflects that he stated 
a one (1) year history of frontal headaches, recently worsening 
and occurring with physical exertion.

The Veteran was seen in September 1969 for complaints of 
headaches with dizzy spells.  He completed another self report of 
medical history in January 1970, again indicating frequent and 
severe headaches accompanied by dizziness.  The Veteran also 
indicated excessive worry and, in the notes section, is a 
statement about his pending hardship discharge.

Later in January 1970, the Veteran was seen upon returning from 
his hardship discharge, which was noted to be due to the 
separation of his parents.  He was treated for complaints of 
nervous trouble accompanied by functional headaches.  In February 
1970, he was diagnosed with neurosis with psychosomatic 
complaints.

Following service, the Veteran's medical record is silent for any 
complaint of headaches.  He was afforded a VA medical examination 
in September 2007.  The examination report reflects review of the 
Veteran's claims file and that he reported experiencing headaches 
since about 1967, prior to his military service.  He stated that 
his headaches occur two (2) to three (3) times a month in the 
frontal region of his head and are precipitated by stress about 
his work or personal life.  The examiner diagnosed tension 
headaches, but no nexus opinion was provided.

A September 2007 VA mental disorders examiner stated that the 
Veteran's current headaches are a continuation of tension 
headaches experienced during service.  The mental disorders 
examiner did not discuss the Veteran's headaches prior to 
service.

In September 2009, the Veteran's claims file was again reviewed 
by a VA examiner for the purpose of providing a nexus opinion.  
The report reflects thorough review of the claims file and of the 
Veteran's contentions in regard to his claimed headache 
disability.  The 2009 examiner discussed the service treatment 
records and observed that the "functional headache" diagnosis 
provided to the Veteran in January 1970, in conjunction with 
evaluation of a personality disorder, was the equivalent of a 
diagnosis of tension headaches.  The examiner noted that, based 
on the record, the Veteran's headaches appeared to be directly 
related to his difficulties with handling stress.  On the basis 
of the review of the in-service and post-service treatment 
records, the examiner opined that there was no evidence 
supporting an aggravation of a headache disorder while the 
Veteran was in service. 

In March 2010 the Veteran testified before the undersigned.  He 
stated that he experienced mild and occasional headaches prior to 
military service.  The Veteran reported that he began 
experiencing bad stress headaches during service, but he did not 
seek any treatment for headaches after service.

As noted, veterans are considered to have been in sound condition 
when examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time or where 
clear and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. § 1111.  In this 
case, no headache disability was noted on the Veteran's 
enlistment examination; accordingly, the presumption of soundness 
applies.  However, as the self report of medical history that 
accompanied the enlistment examination clearly reflects, the 
Veteran experienced headaches prior to service.  Further, he has 
admitted a pre-existing headache disorder to in-service health 
care providers, a 2007 VA examiner, and the undersigned; the 
Board finds that the presumption has been rebutted by clear and 
unmistakable evidence.  See
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

Based on the foregoing, the first prong of rebutting the 
presumption of soundness has been satisfied.  However, to fully 
rebut the presumption, the record must also contain clear and 
unmistakable evidence that the pre-existing headache disability 
was not (italics added for emphasis) aggravated by active 
service.  Wagner, 370 F.3d at 1096.  In this regard, the service 
treatment records clearly reflect treatment for headaches and the 
Veteran has contended that his headache disorder was worsened as 
a result of his service.  For these reasons, although the 2009 
examiner stated that there was no medical evidence that the 
headache disorder was worsened by service, the Board finds that 
there is not clear and unmistakable (italics added for emphasis) 
evidence that the pre-existing left shoulder disability was not 
aggravated by active service.  Therefore, the second prong for 
rebutting the presumption of soundness has not been satisfied.  
Accordingly, the presumption remains intact and the claim must be 
analyzed on an incurrence basis.  

Although written statements and oral testimony from the Veteran 
have been considered, and lay persons are competent to testify 
about symptomatology, the Board finds that the medical evidence 
is more probative than his statements.  The Veteran is competent 
to describe his past and current symptoms and VA cannot ignore a 
veteran's testimony, but his personal interest may affect the 
credibility of the evidence.  Cartwright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).  

In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. 
Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the 
Board has the "authority to discount the weight and probative 
value of evidence in light of its inherent characteristics in its 
relationship to other items of evidence").  Here, the Veteran 
reported during service that he experienced frequent severe 
headaches prior to active duty, but accompanying notes of a 
physician describe the headaches as infrequent.  He sought 
treatment for headaches during service and testified that his 
headaches increased in severity and frequency during after 
service, but he did not seek treatment for the disorder.  

The Board finds the Veteran's statements alleging in-service 
aggravation of a headache disorder to be not credible for the 
following reasons:  he has described his headaches as frequent 
and severe before, during, and after service; he was diagnosed in 
service with functional headaches, which was explained by the 
2009 examiner to be the same as his current diagnosis of tension 
headaches; although he has alleged a worsening of his symptoms, 
he has not sought any medical treatment for headaches; a medical 
professional has thoroughly reviewed the record and determined 
that there is no medical evidence to support service-related 
aggravation of a headache disorder.  See Cartwright, 2 Vet. App. 
at 25.  Also see Spencer v. West, 13 Vet. App. 376 (2000); 
Sarmiento v. Brown, 7 Vet. App. 80 (1994), overruled on other 
grounds by D'Amico v. West, 209 F 3d 1322 (Fed. Cir. 2000).   

When making evidentiary determinations, it is the Board's 
responsibility to weigh the credibility and probative value of 
all of the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (citing to Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992).  In regard to the 2009 VA opinion, the Board notes that 
whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in the 
adjudication of the claim on its merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Board finds the 2009 VA examiner's medical opinion 
to be reasoned, thorough, and more probative than the Veteran's 
lay testimony about his claimed disability.

For the above reasons, the Board is denying the claim on appeal 
for service connection for a headache disorder.  Since the 
preponderance of the evidence is unfavorable on this claim, the 
benefit-of-the- doubt doctrine is not applicable.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for headaches is denied.



REMAND

For the reasons set forth below, the Board finds that further 
development of the record and scheduling of VA examinations are 
necessary before the Board may proceed to adjudicate the 
remaining claims on appeal.



Service connection for GERD

The claims file reflects that the Veteran has been treated for 
gastrointestinal symptoms by a private physician, Dr. Fulp.  
However, the claims file does not reflect that any associated 
treatment notes were sought.  The RO/AMC must attempt to assist 
the Veteran in obtaining these records.  See 38 U.S.C.A. 
5103A(a)-(c). 

Entitlement to service connection for right and left knee 
disabilities

The claims file reflects that the Veteran has received private 
treatment for his claimed knee disabilities.  Specifically, the 
record indicates treatment from Dr. Hall, Dr. Owen, and Dr. 
Fleischli; a single 2006 record from a Dr. Ohl has been 
associated with the claims file.  The claims file does not 
reflect that any additional associated treatment notes, from any 
of these physicians, were sought.  The RO/AMC must attempt to 
assist the Veteran in obtaining these records.  See 38 U.S.C.A. 
5103A(a)-(c). 

In specific regard to the Veteran's right knee, the Board notes 
that he informed a September 2007 VA examiner that knee was 
injured during a 2005 workplace accident for which he received a 
workman's compensation award.  While this case is in remand 
status, the RO/AMC must attempt to assist the Veteran in 
obtaining any private treatment notes or workplace documentation 
of that accident.

Entitlement to service connection for a right shoulder disability

The Veteran reported in August 2006 that he received surgery for 
his right shoulder on April 17, 2006.  The associated August 2006 
treatment note does not clarify whether the surgery was performed 
by VA or a private facility. Although VA treatment notes within 
the claims file do not include any reports from such a surgery, 
while this case is in remand status, the RO/AMC must attempt to 
clarify who performed the surgery and must obtain the relevant 
treatment notes.  

As the Veteran informed the 2007 VA examiner that his right 
shoulder also was injured in the 2005 workplace accident, the 
RO/AMC's assistance to him in attempting to obtain those related 
records is also necessary in the development of this claim.

Entitlement to service connection for a right foot disability

The Veteran has testified that he injured his right foot during 
an in-service incident in which he fell and injured his bilateral 
knees and low back; he stated that, since service, he has self-
treated aches and pains in his right ankle/foot.  His service 
treatment records reflect a February 1969 trauma to the bilateral 
knees and ankles; he was diagnosed with Achilles tendonitis of 
the right foot.  

Although the Veteran has not provided any medical evidence of a 
current right foot or ankle disability, he is competent to report 
his symptoms.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As the 
Federal Circuit recently held that, in order for a claimant to be 
afforded a VA examination, there need only be competent evidence 
of a current disability, but not competent evidence indicating 
that disability is related to active service, the Board finds 
that an examination is warranted.  Colantonio v. Shinseki, 606 
F.3d 1378 (Fed. Cir. 2010).

Entitlement to service connection for a low back disability

The claims file reflects that the Veteran's back also was injured 
in the 2005 workplace accident for which he received a workman's 
compensation award.  As such, the RO/AMC's assistance to him in 
attempting to obtain those related records is also necessary in 
the development of this claim.

The Board observes that the September 2007 VA examiner noted 
review of the claims file and provided an opinion that the 
Veteran's current back disability was not a progression of any 
problem that he had during service.  However, the examiner did 
not specifically address the Veteran's history of a back injury 
prior to service (reflected on a September 1969 service treatment 
note and, subsequent to the examination, in March 2010 testimony) 
or his contentions that active duty aggravated that claimed pre-
existing back disability.  As such, the Board finds that medical 
opinion insufficient (see Allen v. Brown, 7 Vet. App. 439 (1995)) 
and it must be returned to the examiner for clarification.  See 
38 C.F.R. § 4.2 (If the findings on an examination report are 
incomplete, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes.).

Entitlement to service connection for depression/anxiety 

The claims file reflects that the Veteran has received private 
psychiatric treatment from a Dr. Lombardi.  However, the claims 
file does not reflect that any associated treatment notes were 
sought.  The RO/AMC must attempt to assist the Veteran in 
obtaining these records.  See 38 U.S.C.A. 5103A(a)-(c). 

Entitlement to initial compensable evaluations for boils and 
calluses

The Veteran has claimed entitlement to higher initial disability 
ratings for boils and calluses.  As he is appealing the ratings 
given at the time service connection was established, the Board 
must consider the propriety of assigning one or more levels of 
rating, referred to as "staged" ratings, from the initial 
effective date forward, based on evidence as to the severity of 
disability.  See Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999).

He testified in March 2010 that he last experienced an outbreak 
of boils requiring VA medical treatment in October 2009, but the 
last VA treatment notes within the claims file (with the 
exception of an October 2009 psychiatric consultation report) are 
dated August 2009.  While this case is in remand status, the 
RO/AMC must gather any pertinent records of VA treatment after 
August 2009.

The claims file reflects that the Veteran was last afforded VA 
examinations for these two (2) service-connected conditions in 
September 2007; he has alleged that the results of those 
examinations do not reflect the current severity of his service-
connected disabilities.  Pursuant to 38 C.F.R. § 3.327(a) (2009), 
examinations will be requested whenever VA determines, as in this 
case, that there is a need to determine the exact nature, or 
severity, of a disability.  See also 38 C.F.R. § 3.159 (2009).  
New examinations are warranted.  See VAOPGCPREC 11-95.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must obtain any records of 
relevant VA treatment not currently 
associated with the claims file, to include 
but not limited to any relevant records of 
VA treatment after August 2009.  

The RO/AMC must seek clarification from the 
Veteran as to who performed his April 17, 
2006 shoulder surgery.  If the surgery was 
performed by private physicians, the 
Veteran must be provided with authorization 
forms for the release of those records.

The Veteran also must be provided with the 
necessary authorizations for the release of 
any other private treatment records not 
currently on file - to specifically 
include, but not limited to, treatment 
records from Dr. Lombardi, Dr. Fulp, Dr. 
Hall, Dr. Owen, Dr. Ohl, and Dr. Fleischli.  

The RO/AMC also must provide the Veteran 
with authorization forms for the release of 
his workman's compensation award 
information, to include any associated 
private treatment records.

The RO/AMC must then obtain these records 
and associate them with the claims folder.  
If VA is unsuccessful in obtaining any 
private medical records identified by the 
Veteran, it must inform him and provide him 
an opportunity to submit copies of the 
outstanding medical records.

2.  The RO/AMC must then schedule the 
Veteran for an examination at an appropriate 
VA facility with a health care provider of 
suitable background and experience to 
determine whether he has any current right 
ankle or foot disability that began during 
service or is related to any incident of 
service.  The following considerations will 
govern the examination:

a.	The entire claims folder and a copy 
of this remand must be made available 
to the examiner in conjunction with the 
examination.  The examination report 
must reflect review of pertinent 
material in the claims folder.

b.	After reviewing the claims file and 
both interviewing and examining the 
Veteran, the examiner must conduct any 
necessary tests or studies and provide 
findings with respect to any pertinent 
diagnosed condition.  

c.	The examiner must offer an opinion, 
consistent with sound medical 
principles, as to whether any current 
right ankle/foot disability resulted 
from disease or injury incurred in or 
aggravated by service, or had its onset 
in service; as part of the opinion, the 
examiner must address the February 1969 
service treatment record reflecting 
ankle trauma and diagnosis of Achilles 
tendinitis.  

d.	Any necessary tests or studies must 
be conducted, and all clinical findings 
should be reported in detail.  In all 
conclusions, the examiner must identify 
and explain the medical basis or bases, 
with identification of pertinent 
evidence of record.  If an opinion 
cannot be rendered without resort to 
mere speculation, the examiner must 
explain the basis for so concluding.

3.  The RO/AMC must then schedule the 
Veteran for another VA examination, or for 
VA examinations if two (2) different 
examiners are deemed necessary to evaluate 
the 2 disabilities, at an appropriate 
location to determine the current severity 
of his boils and his calluses.  The 
following considerations will govern the 
examination(s):

a.	The entire claims folder and a 
copy of this remand must be made 
available to the examiner(s) in 
conjunction with the examinations.  
The examination reports must 
reflect review of pertinent 
material in the claims folder.

b.	Any necessary tests or studies 
must be conducted, and all clinical 
findings must be reported in 
detail.  The report(s) prepared 
must be typed.

c.	In regard to the boils, after 
reviewing the claims file and 
conducting an examination, the 
examiner must discuss the Veteran's 
contention that the boils recur 
approximately every three (3) 
months and, in providing an opinion 
as to severity, account for whether 
or not he is experiencing a current 
outbreak.  In all conclusions, the 
examiner must identify and explain 
the medical basis or bases, with 
identification of pertinent 
evidence of record - to 
specifically include the October 
2009, and any other, VA treatment 
of an outbreak.

4.  The RO/AMC must then, in accordance with 
38 C.F.R. § 4.2, return the Veteran's claims 
file to the September 2007 back disorder 
examiner (if unavailable, the file should be 
provided to another physician of suitable 
background and experience) to supplement the 
2007 opinion with a determination as to 
whether the back disability was a pre-
existing condition aggravated by service. 
The following considerations will govern the 
review:  

a. The claims folder and a copy of 
this remand will be made available 
to the reviewer, who must 
specifically acknowledge receipt and 
review of these materials in any 
report generated;

 b. After reviewing the claims file, 
the reviewer must address whether it 
is likely that the Veteran's 
reported pre-service back injury, as 
documented in the September 1969 
treatment note and in March 2010 
testimony, was aggravated by active 
duty service. The examiner should 
specifically refer to the specified 
in-service treatment record and 
testimony, as well as the September 
2007 examination report and any 
applicable treatises. 

c.  If determining that the pre-
service injury was not aggravated by 
service, the reviewer must again 
specify whether the Veteran's 
current back disability is likely 
the result of any other injury - to 
include the alleged in-service 
injury or subsequent 2005 work 
injury.  A rationale must be 
provided for any findings rendered. 

5.  After the above development has been 
completed, the RO/AMC must review the claims 
file and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action is 
to be implemented.  If any examination 
report does not include adequate responses 
to the specific opinions requested, it must 
be returned to the providing physician for 
corrective action.

6.  Thereafter, the RO/AMC must consider 
all of the evidence of record and 
readjudicate the Veteran's claims, to 
include consideration of the applicability 
of staged ratings for the claims of 
entitlement to initial compensable 
evaluations for boils and calluses.  The 
Veteran and his representative must be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, if 
indicated, the case should be returned to 
the Board for appellate disposition.

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

The RO and the Veteran are advised that the Board is obligated by 
law to ensure that the RO complies with its directives, as well 
as those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

The Veteran is hereby notified that it is his responsibility to 
report for any examinations and to cooperate in the development 
of the claim. The consequences for failure to report for a VA 
examination without good cause may include denial of the claim. 
38 C.F.R. §§ 3.158, 3.655 (2009).  In the event that the Veteran 
does not report for any scheduled examination, documentation 
should be obtained which shows that notice scheduling the 
examination was sent to the last known address.  It should also 
be indicated whether any sent notice was returned as 
undeliverable.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


